Citation Nr: 1023674	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the reduction of the Veteran's VA nonservice-
connected pension benefits based on countable income was 
proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision letter of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, 
wherein the ROIC reduced the Veteran's nonservice-connected 
disability pension benefits based on excessive countable 
income, effective March 1, 2002.  The Veteran timely appealed 
the ROIC's July 2006 decision letter to the Board.  

The Board remanded this case in December 2008; it has now 
been returned for further adjudication.  


FINDINGS OF FACT

1.  The Veteran received Social Security Administration 
benefits for himself in the amount of $724.00 a month from 
January 1, 2002, $734.00 a month from December 1, 2002, 
$750.00 a month from December 1, 2003, $770 a month from 
December 1, 2004 and $801 a month from December 1, 2005, 
creating additional countable income for pension benefit 
purposes.  

2.  The Veteran had $856.00 in unreimbursed medical expenses 
in 2005.  

3.  The Veteran had $$426.64 in unreimbursed medical expenses 
in 2006.  


CONCLUSION OF LAW

The Veteran's pension benefits were correctly adjusted, 
effective March 1, 2002, based on income.  38 U.S.C.A. §§ 
1521 (West 2002); 38 C.F.R. §§  3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Under 38 U.S.C.A. § 1521(a), improved (nonservice-connected) 
pension is a benefit payable by VA to a veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a).  Pension benefits are paid at the maximum 
annual rate reduced by the amount of annual income received 
by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 
3.3(a)(3)(v), 3.23(a), (b), (d)(4).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income 
from the Social Security Administration (SSA) is not 
specifically excluded under 38 C.F.R. § 3.272, nor is the SSA 
income of a spouse.  Such are therefore included as countable 
income.  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).

Effective December 1, 2001, the maximum annual pension rate 
(MAPR) for a Veteran with no dependents was $9,556.  See 
Improved Disability Benefits Pension Rate Table, 
http://www.vba.va.gov/bln/21/Rates/pen0101.htm (last visited 
June 15, 2010).  Deducible medical expenses are those 
expenses that exceed five percent of the MAPR or $477.00. 

Effective December 1, 2002, the maximum annual pension rate 
(MAPR) for a Veteran with one dependent was $9,690.00.  See 
Improved Disability Benefits Pension Rate Table, 
http://www.vba.va.gov/bln/21/Rates/pen0102.htm (last visited 
June 15, 2010).  Deducible medical expenses are those 
expenses that exceed five percent of the MAPR or $484.00.

Effective December 1, 2003, the maximum annual pension rate 
(MAPR) for a Veteran with no dependents was $9,894.00. See 
Improved Disability Benefits Pension Rate Table, 
http://www.vba.va.gov/bln/21/Rates/pen0103.htm (last visited 
June 15, 2010).  Deducible medical expenses are those 
expenses that exceed five percent of the MAPR or $494.00. 

Effective December 1, 2004, the maximum annual pension rate 
(MAPR) for a Veteran with one dependent was $10,162.00.  See 
Improved Disability Benefits Pension Rate Table, 
http://www.vba.va.gov/bln/21/Rates/pen0104.htm (last visited 
June 15, 2010).  Deducible medical expenses are those 
expenses that exceed five percent of the MAPR or $508.00.

Effective December 1, 2005, the maximum annual pension rate 
(MAPR) for a Veteran with one dependent was $10,579.00.  See 
Improved Disability Benefits Pension Rate Table, 
http://www.vba.va.gov/bln/21/Rates/pen0105.htm (last visited 
June 15, 2010).  Deducible medical expenses are those 
expenses that exceed five percent of the MAPR or $528.00.

Analysis

The Veteran has appealed a July 2006 ROIC decision that 
reduced the amount of his monthly pension payments.  The ROIC 
decision was based on the determination that an SSA inquiry 
showed that the Veteran was receiving more money per month 
than VA had thought.  The inquiry showed that the Veteran 
received SSA income for himself in the amount of $724.00 a 
month from January 1, 2002, $734.00 a month from December 1, 
2002, $750.00 a month from December 1, 2003, $770 a month 
from December 1, 2004 and $801 a month from December 1, 2005.  
There is nothing of record in the claims file to indicate 
that the SSA payments the Veteran was receiving were a 
different amount than the updated amount which was reported 
to VA in its SSA inquiry.  

In January 2006, the Veteran submitted a medical expense 
report wherein he reported paying $856.00 in unreimbursed 
medical expenses in 2005.  In January 2007, the Veteran 
submitted a medical expense report wherein he reported paying 
$426.64 in unreimbursed medical expenses for 2006.   

According to the Veteran's figures his unreimbursed medical 
expenses totaled $856.00 for 2005.  This exceeds 5 percent of 
the MAPR effective December 1, 2004 ($508) and so is 
deductable against his annual income.  The Veteran's 2006 
medical expenses ($426.64) do not exceed five percent of the 
MAPR effective December 1, 2005 ($528) and therefore are not 
deductable medical expenses against his annual income.  

Taking into account the MAPR for each of the years involved, 
the SSA adjustments and the medical expenses, the Veteran's 
updated monthly pension payments should therefore be $72.00 a 
month from March 1, 2002 (because of the adjusted SSA 
countable income), $73.00 a month from December 1, (because 
of the adjusted SSA countable income), $74.00 a month from 
December 1, 2003(because of the adjusted SSA countable 
income), $76.00 a month from December 1, 2004 (because of the 
adjusted SSA countable income), $105.00 a month from February 
1, 2005 (because of the adjusted SSA countable income and 
offset by the 2005 medical expenses), $107.00 from December 
1, 2005 (because of the adjusted SSA countable income and 
offset by the 2005 medical expenses), and $80.00 a month on 
January1, 2006 (because of the adjusted SSA countable income 
and as the 2005 medical expenses are no longer deductable).  

The Veteran does not appear to dispute the actual amount of 
his benefit award from the SSA utilized by the ROIC in 
calculating his yearly income.  Nor does the Veteran appear 
to dispute the maximum income for VA purposes used by the 
ROIC in calculating the resulting award.  As indicated above, 
the amount of the monthly payment due from VA for his 
nonservice-connected pension is based in part on the amount 
of other income received by him.  The record shows that the 
Veteran was receiving more money per month in SSA benefits 
than VA realized.  This is countable income for purposes of 
determining the annual rate of pension payable to the 
Veteran, and for purposes of determining amounts by which the 
annual rate of pension shall be reduced.  

Significantly, under 38 C.F.R. § 3.272 there is no exclusion 
specifically for SSA payments.  Since there is no exclusion 
for SSA income contained in 38 C.F.R. § 3.272, that income 
must be included for purposes of calculating the Veteran's 
pension award.  As such, the ROIC was correct in reducing the 
Veteran's pension award based on his adjusted.  Review of the 
ROIC's actions outlined in the July 2006 decision shows that 
the ROIC properly reduced the amount of the monthly pension 
payable to the Veteran, including taking into account the 
medical expenses in excess of five percent of the MAPR in 
2005.  

The Board has no discretion in making a decision on this 
matter. In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
United States Court of Appeals for Veterans Claims held that, 
when the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law.  Congress has determined that pension benefits are paid 
at the maximum annual rate reduced by the amount of annual 
income received by the Veteran.  Therefore, the Veteran is 
not legally entitled to VA nonservice-connected pension 
benefits in excess of what was determined by the ROIC.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), amended VA's 
duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

The ROIC has generally satisfied its duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009).  The ROIC effectively notified the 
appellant of information and evidence necessary to 
substantiate the claim that the ROIC's reduction in the 
monetary amount of the monthly payments for nonservice-
connected pension was improper; and that the appellant was 
expected to provide in a January 2006 letter.  

Further, a reasonable person could be expected to understand 
the notification in the July 2006 decision and the February 
2007 statement of the case as to why the ROIC took the action 
that it did and what was necessary for the Veteran to provide 
in order to change the decision.  The Veteran's submissions 
show that he is cognizant of the necessary requirements and 
has submitted all required evidence in this matter.  He was 
not precluded from participating effectively in the 
processing of his claim and the notice did not affect the 
essential fairness of the decision.  VA has done everything 
reasonably possible to assist the appellant with respect to 
his claim for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  All relevant 
records have been secured.

In any case, the duties under VCAA are not applicable here 
because the claim for the benefit lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and 
not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law); see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable 'because the law as mandated by statute and not 
the evidence is dispositive of the claim').  


ORDER

Pension benefits were correctly reduced based on countable 
income.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


